UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IRENE BRANHAM,

      Plaintiff,

 v.                                              Case No. 21-cv-2014-RMM

 KILOLO KIJAKAZI, Commissioner of
 Social Security,

      Defendant.

                                  MEMORANDUM OPINION

         Irene Branham brought this case seeking judicial review of a decision of the Commissioner

to deny her Supplemental Security Income benefits. See Compl., ECF No. 1. She moved for entry

of a judgment vacating the Commissioner’s decision and remanding the matter for further

administrative proceedings, on the theory that the Commissioner’s decision lacks a substantial

evidentiary basis and is erroneous as a matter of law. See Mot. for J. of Reversal, ECF No. 16.

Rather than respond to Ms. Branham’s motion, the Commissioner filed a Motion for Entry of

Judgment with Remand, requesting that the Court remand Ms. Branham’s claim “to allow the

Commissioner to remand Plaintiff’s claim to an administrative law judge (ALJ) for further

administrative proceedings.” Def. Mot. for Remand, ECF No. 19. Ms. Hester does not oppose

the Commissioner’s motion. See id. at 1.

         This Court has “the power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing” pursuant to the fourth sentence of 42 U.S.C.

§ 405(g). A sentence-four remand is appropriate only in conjunction with a final judgment on the

Commissioner’s decision to deny benefits. Melkonyan v. Sullivan, 501 U.S. 89, 99–100 (1991).
For that reason, a “substantive ruling on the correctness of [the Commissioner’s] decision” is a

“necessary prerequisite to a sentence-four remand.” Krishnan v. Barnhart, 328 F.3d 685, 692

(D.C. Cir. 2003) (citing Melkonyan, 501 U.S. at 98–101).

       The Commissioner has conceded that her decision was incorrect in this matter. Under this

Court’s local rules, when an argument is advanced in support of a motion and the opposing party

fails to counter the argument in a timely opposition brief, the court may treat the argument as

conceded, even if the result is dismissal of the entire case. See Local Rule 7(b); Stephenson v.

Cox, 223 F. Supp. 2d 119, 121 (D.D.C. 2002) (collecting cases); Bancoult v. McNamara, 227 F.

Supp. 2d 144, 149 (D.D.C. 2002) (same). The Commissioner’s response to Ms. Ms. Branham’s

Motion for Judgment of Reversal was due on April 18, 2022. See Mar. 14, 2022 Min. Order. The

Commissioner did not file an opposition or seek an extension of time to do so. She has thus

conceded the arguments in Ms. Branham’s motion and brief in support, and the Court accordingly

GRANTS Ms. Branham’s Motion for Judgment of Reversal. Consistent with sentence four of

Section 405(g) and the Commissioner’s unopposed motion for remand, the Court also GRANTS

the Commissioner’s Motion for Remand and REMANDS this matter for further administrative

proceedings.

       SO ORDERED this July 7, 2022.




                                            ROBIN M. MERIWEATHER
                                            UNITED STATES MAGISTRATE JUDGE